UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7417


CORNELL F. DAYE,

                    Petitioner - Appellant,

             v.

DAVID BALLARD, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:08-cv-00215)


Submitted: June 14, 2018                                      Decided: October 24, 2018


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Cornell F. Daye, Appellant Pro Se. Zachery Aaron Viglianco, Assistant Attorney
General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cornell F. Daye seeks to appeal the district court’s order denying his 28 U.S.C.

§ 2254 (2012) petition. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on September 19, 2017. The

notice of appeal was filed on October 20, 2017. Because Daye failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                              2